DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the control unit controls the rotational speed of the driving source based on the rotation amount of the driving source measured by the measuring unit so that a leading end of a second printing material, where the second printing material is conveyed after the first printing material reaches the transfer unit in accordance with the image formed on the image bearing member.”  The underlined portion is unclear because the sentence appears to be incomplete.  What happens to the leading end of a second printing material?  Does Applicant meant to add a limitation specifying “wherein the second printing material is conveyed after the first printing material” and not “wherein the second printing material is conveyed after the first printing material reaches the transfer unit in accordance with the image formed on the image , where the second printing material is conveyed after the first printing material, reaches the transfer unit in accordance with the image formed on the image bearing member” (comma added after the amended portion).  Claims 2-8 are rejected based on the indefiniteness of the parent claim, claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (US Publication 2016/0139550; hereinafter Ishida) in view of Hayakawa (JPH01176746A; IDS dated 07/03/2018 Foreign Patent Document 1).
With regards to claim 1, Ishida teaches an image forming apparatus (FIG. 1) comprising: 
a conveying unit (6) configured to convey a printing material ([0037]); 
a transfer unit (17-19) configured to transfer an image formed on an image bearing member to the printing material conveyed by the conveying unit ([0036]); 
a driving source (including motor) configured to drive the conveying unit (6, [0037]); 
a control unit (2000; FIG. 21) configured to change a rotational speed of the driving source (S305, S306, S309; [0094]); and 
(a part of control unit counting the number of steps of the pulse motor) configured to measure a rotation amount of the driving source during a period in which a first printing material is conveyed by both of the conveying unit and the transfer unit ([0045-0046]), 
wherein the control unit controls the rotational speed of the driving source (S306, S309; FIG. 22; [0094]) based on the rotation amount of the driving source measured by the measuring unit so that a leading end of a second printing material, where the second printing material is conveyed after the first printing material, (see 35 USC 112 above; it is noted that the control unit controls the rotational speed for each printing material) reaches the transfer unit in accordance with the image formed on the image bearing member ([0037]).
Ishida further teaches the printing material bends between the conveying unit (6) and the transfer unit (17-19; [0087]; FIG. 24B-C).  However, Ishida is silent regarding a loop detecting unit configured to detect an amount of a loop formed in the printing material between the conveying unit and the transfer unit, and a control unit configured to change a rotational speed of the driving source based on the detection result of the loop detecting unit. 
Hayakawa teaches a loop detecting unit (9, Sa, Sb) configured to detect an amount of a loop formed in the printing material between the conveying unit (1) and the transfer unit (11, 121; page 1), a control unit (15) configured to change a rotational speed of the driving source based on the detection result of the loop detecting unit (highlighted portions of page 3).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the loop detecting unit and its associated control method in control means 15) as taught by Hayakawa to the image forming apparatus as taught by Ishida with reasonable expectation of controlling the sheet transport speed to prevent the transferred image to shrink or stretch (highlighted portion of page 1, Hayakawa). 
With regards to claim 2, Ishida, as combined with Hayakawa, teaches (citations to Ishida unless specified otherwise) the image forming apparatus according to claim 1, further comprising (310, 320, 340) disposed upstream from the transfer unit (17-19) in a direction in which the printing material is conveyed (FIG. 18), 
wherein the recording-material detecting unit (310, 320, 340) is configured to detect a printing material conveyed by the conveying unit ([0077]), 
wherein the control unit (2000) switches between first control and second control based on a timing at which the second printing material is detected by the recording-material detecting unit (340) and the rotation amount of the driving source measured by the measuring unit, 
wherein the first control is configured to cause the conveying unit to convey the second printing material to the transfer unit by accelerating or decelerating the conveying unit conveying speed without stopping the second printing material (S308 or S309 of FIG. 22), and 
wherein the second control is configured to cause the conveying unit to temporarily stop the second printing material and again convey the printing material to the transfer unit ([0076]).
With regards to claim 3, Ishida, as combined with Hayakawa, teaches (citations to Ishida unless specified otherwise) the image forming apparatus according to claim 2, wherein, in a case where the control unit executes the first control, the control unit obtains a speed of the second printing material after the conveying speed is accelerated or decelerated ([0095-0096]) and a timing at which the conveying speed is accelerated or decelerated based on the timing at which the second printing material is detected by the recording- material detecting unit ([0076]) and the rotation amount of the driving source measured by the measuring unit ([0045-0046]).
With regards to claim 4, Ishida, as combined with Hayakawa, teaches (citations to Ishida unless specified otherwise) the image forming apparatus according to claim 2, wherein, in a case where the control unit executes the second control, the control unit determines a period of time during which the second printing material is to be temporarily stopped based on the timing at which the second printing material is detected by the recording-material detecting unit ([0076]) and the rotation amount of the driving source measured by the measuring unit ([0045-0046]).
With regards to claim 5, Ishida, as combined with Hayakawa, teaches (citations to Ishida unless specified otherwise) the image forming apparatus according to claim 1, wherein the control unit obtains a change in outside diameter of the conveying unit according to the rotation amount of the driving source measured by the measuring unit ([0045]), and wherein, in a case where the outside diameter of the conveying unit increases continuously predetermined times ([0041, 0045]), the control unit controls the rotational speed (“restart conveying”) of the driving source based on a time elapsed after the conveying unit last conveys a printing material ([0076]).
With regards to claim 6, Ishida, as combined with Hayakawa, teaches (citations to Hayakawa unless specified otherwise) the image forming apparatus according to claim 1, 
wherein, during a period in which both of the conveying unit and the transfer unit are conveying the first printing material and in a case where the control unit determines that a loop amount of the first printing material detected by the loop detecting unit is greater than a predetermined threshold, the control unit changes the rotational speed of the driving source to decrease a speed at which the first printing material is conveyed by the conveying unit (second highlighted portion in page 3), and
wherein, during a period in which both of the conveying unit and the transfer unit are conveying the first printing material and in a case where the control unit determines that the loop amount of the first printing material is less than the predetermined threshold, the control unit changes the rotational speed of the driving source to increase the speed at which the first printing material is conveyed by the conveying unit (first highlighted portion in page 3).
With regards to claim 7, Ishida, as combined with Hayakawa, teaches (citations to Hayakawa unless specified otherwise) the image forming apparatus according to claim 1, wherein the loop detecting unit (9, Sa, Sb) is disposed between the conveying unit and the transfer unit (FIG. 1-2, second highlighted portion in page 1), and includes a flag (9) in contact with the printing material (FIG. 2) and a photo-interruptor (Sa, Sb) configured to output different signals according to a position of the flag (second highlighted portion in page 2).

Claims 8-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (US Publication 2016/0139550; hereinafter Ishida) in view of Hayakawa (JPH01176746A; IDS dated 07/03/2018 Foreign Patent Document 1), and further in view of Takahashi (US Patent 8,649,902).
With regards to claim 8, Ishida, as combined with Hayakawa, teaches (citations to Hayakawa unless specified otherwise) the image forming apparatus according to claim 1.  However, Ishida, as combined with Hayakawa, is silent regarding wherein the measuring unit includes an encoder configured to output a pulse signal as the driving source rotates, and wherein the measuring unit is configured to measure the rotation amount of the driving source according to a pulse count output from the encoder.
Takahashi teaches a measuring unit includes an encoder (52) configured to output a pulse signal as the driving source rotates, and wherein the measuring unit is configured to measure the rotation amount of the driving source according to a pulse count output from the encoder (col. 5, lines 41-67).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further combine the encoder as taught by Takahashi to the image forming apparatus of Ishida, as combined with Hayakawa to ensure the rotational speed  of the roller (col. 5, lines 41-67).
With regards to claim 9, Ishida teaches an image forming apparatus (FIG. 1) comprising: 
a conveying unit (6) configured to convey a printing material ([0037]); 
a transfer unit (17-19) configured to transfer an image formed on an image bearing member to the printing material conveyed by the conveying unit ([0036]); 
a driving source (including motor) configured to drive the conveying unit (6, [0037]); and 
(a part of control unit counting the number of steps of the pulse motor) configured to measure a rotation amount of the driving source during a period in which a first printing material is conveyed by both of the conveying unit and the transfer unit ([0045-0046]), 
Ishida further teaches the printing material bends between the conveying unit (6) and the transfer unit (17-19; [0087]; FIG. 24B-C).  However, Ishida is silent regarding a loop detecting unit configured to detect an amount of a loop formed in the printing material between the conveying unit and the transfer unit, and a control unit configured to change a rotational speed of the driving source based on a detection result of the loop detecting unit. 
Hayakawa teaches a loop detecting unit (9, Sa, Sb) configured to detect an amount of a loop formed in the printing material between the conveying unit (1) and the transfer unit (11, 121; page 1), a control unit (15) configured to change a rotational speed of the driving source based on a detection result of the loop detecting unit (highlighted portions of page 3).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the loop detecting unit and its associated control method in control means 15) as taught by Hayakawa to the image forming apparatus as taught by Ishida with reasonable expectation of controlling the sheet transport speed to prevent the transferred image to shrink or stretch (highlighted portion of page 1, Hayakawa). 
Furthermore, Ishida, as combined with Hayakawa, is silent regarding wherein the control unit obtains a change in outside diameter of the conveying unit according to the rotation amount of the driving source measured by the measuring unit.
Takahashi teaches a measuring unit (including 52), wherein the control unit obtains a change in outside diameter of the conveying unit according to the rotation amount of the driving source measured by the measuring unit (col. 5, lines 41-67).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further combine the measuring unit as taught by Takahashi to the (col. 5, lines 41-67).
With regards to claim 10, Ishida, as combined with Hayakawa and Takahashi, teaches the image forming apparatus according to claim 9, wherein the control unit determines whether the conveying unit is replaced with a new member according to the change in the outside diameter (“a reduction ratio or a roller diameter of the pair of transfer timing control rollers) of the conveying unit (col. 5, lines 41-67; Takahashi).
With regards to claim 12, Ishida, as combined with Hayakawa and Takahashi, teaches (citations to Hayakawa unless specified otherwise) the image forming apparatus according to claim 9, 
wherein, during a period in which both of the conveying unit and the transfer unit are conveying the first printing material and in a case where the control unit determines that a loop amount of the first printing material detected by the loop detecting unit is greater than a predetermined threshold, the control unit changes the rotational speed of the driving source to decrease a speed at which the first printing material is conveyed by the conveying unit (second highlighted portion in page 3), and
wherein, during a period in which both of the conveying unit and the transfer unit are conveying the first printing material and in a case where the control unit determines that the loop amount of the first printing material is less than the predetermined threshold, the control unit changes the rotational speed of the driving source to increase the speed at which the first printing material is conveyed by the conveying unit (first highlighted portion in page 3).
With regards to claim 13, Ishida, as combined with Hayakawa and Takahashi, teaches (citations to Hayakawa unless specified otherwise) the image forming apparatus according to claim 9, wherein the loop detecting unit (9, Sa, Sb) is disposed between the conveying unit and the transfer unit (FIG. 1-2, second highlighted portion in page 1), and includes a flag (9) in (FIG. 2), and a photo-interruptor (Sa, Sb) configured to output different signals according to a position of the flag (second highlighted portion in page 2).
With regards to claim 14, Ishida, as combined with Hayakawa and Takahashi, teaches (citations to Takahashi unless specified otherwise) the image forming apparatus according to claim 9, wherein the measuring unit includes an encoder (52) configured to output a pulse signal as the driving source rotates, and wherein the measuring unit is configured to measure the rotation amount of the driving source according to a pulse count output from the encoder (col. 5, lines 41-67).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (US Publication 2016/0139550; hereinafter Ishida) in view of Hayakawa (JPH01176746A; IDS dated 07/03/2018 Foreign Patent Document 1), in view of Takahashi (US Patent 8,649,902), and further in view of Hirano et al. (US Publication 2018/0222705; hereinafter Hirano).
With regards to claim 11, Ishida, as combined with Hayakawa and Takahashi, teaches the image forming apparatus according to claim 9.  However, Ishida, as combined with Hayakawa and Takahashi, is silent regarding wherein the control unit determines whether the conveying unit has expired in life according to the change in the outside diameter of the conveying unit.
Hirano teaches the control unit determines whether the conveying unit has expired in life according to the change in the outside diameter of the conveying unit ([0049-0050]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further combine the teaching of Hirano to the image forming apparatus as taught by Ishida, as combined with Hayakawa and Takahashi, to determine the life condition of the roller based on the rotation speed to prevent variation in the rotation speed ([0051]; Hirano).

Response to Arguments
Applicant's arguments filed 03/08/2021 have been fully considered but they are not persuasive. 
With respect to the remarks on pages 9-10, Applicant argues that Ishida discloses a technique of detecting the grammage of a sheet based on the detection result of the ultrasonic-type grammage detection unit 31 and controlling the transportation speed of the sheet as one of image forming conditions in accordance with the detection result.  However, Ishida does not disclose controlling the speed based on “the rotation amount of the driving source measured by the measuring unit” as in Applicant’s disclosed image forming apparatus.
The Examiner respectfully disagrees with Applicant’s argument because Ishida does teach the claimed invention, not necessarily the disclosed invention.  Specifically, in paragraph 0046, Ishida teaches “the control unit 10 starts, from the output change timing, counting the number of steps of the pulse motor”.  Because “The number of steps of the pulse motor has a proportional relationship with the rotation distance” ([0045]), Ishida discloses counting the rotation amount measured by the measuring unit (a part of controller).  Therefore, Ishida is consider to teach the limitations as argued above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID GRAY can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        

/JENNIFER BAHLS/Primary Examiner, Art Unit 2853